Citation Nr: 0515009	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  01-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a heart condition, 
to include hypertension.

2. Entitlement to service connection for residuals of 
rubella.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for residuals of a 
bilateral ear infection.

5. Entitlement to service connection for residuals of a right 
ankle injury.

6. Entitlement to service connection for residuals of a 
concussion.

7. Entitlement to service connection for a disability of the 
spine.

8. Entitlement to service connection for residuals of a 
puncture wound of the right palm.

9. Entitlement to service connection for an upper respiratory 
disability.

10. Entitlement to service connection for arthritis.

11. Entitlement to an initial compensable rating for 
tonsillitis.


REPRESENTATION

Appellant represented by:	Michael D. Lyons, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board decision in September 2002 found that the veteran 
had submitted new and material evidence to reopen a claim of 
service connection for a heart disorder, including 
hypertension.  The record shows that the RO undertook the 
notice and obligation as provided in the Veterans Claims 
Assistance Act of 2000 (VCAA) upon initiating de novo review.  
The RO issued a Supplemental Statement of the Case in January 
2005 explained its decision denying the claim and advised the 
veteran and his representative that a response was optional.  
No response was received and the matter was returned to the 
Board with the other issues on appeal.  

In the September 2002 decision the veteran was advised that 
the Board was undertaking additional development on its own 
of the issues of service connection for rubella, bilateral 
hearing loss, residuals of a bilateral ear infection, 
residuals of a right ankle injury, residuals of a concussion, 
a disability of the spine, residuals of a puncture wound of 
the right palm, an upper respiratory condition, and arthritis 
and entitlement to an initial compensable rating for service-
connected tonsillitis pursuant to 38 C.F.R. § 19.9(a)(2).  
This practice was invalidated in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
in July 2003, the Board remanded the case to the RO for 
additional development.  The case was recently returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  In September 2002, the Board reopened the veteran's claim 
of entitlement to service connection for a heart condition, 
including hypertension and without good cause he failed to 
report for scheduled VA examination associated with the 
reopened claim.

2. The competent and probative medical evidence does show a 
current diagnosis of residuals of rubella, chronic bilateral 
ear infection, residuals of a right ankle injury, residuals 
of a concussion, a disability of the spine, or residuals of a 
puncture wound of the right palm.

3. There is no competent and probative medical evidence 
associating bilateral hearing loss, any respiratory 
disability or arthritis to the veteran's military service on 
any basis.

4.  On a facts found basis, disabling residuals of 
tonsillectomy are not currently shown.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a heart condition, to include hypertension is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3,326, 3.655 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  Residuals of rubella, bilateral hearing loss, residuals 
of a bilateral ear infection, residuals of a right ankle 
injury, residuals of a concussion, a disability of the spine, 
residuals of a puncture wound of the right palm, an upper 
respiratory disability and arthritis were not incurred in or 
aggravated by active service; nor may arthritis, or bilateral 
hearing loss be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.326, 3.655 (2004).

3.  The criteria for an initial compensable rating for 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 3.655, 
4.1, 4.7, 4.20, 4.21, 4.97 Diagnostic Code 6516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA is applicable to the issues on 
appeal because the veteran's claims were received but not 
finally adjudicated prior to the November 9, 2000, effective 
date of the new law.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

In general, the VCAA requires that VA notify the claimant 
and the claimant's representative of any information and 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the May 2000 rating decision, the July 
2000 Statement of the Case (SOC), October 2004 and January 
2005 Supplemental Statements of the Case (SSOCs) cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claims at issue.  The SSOCs together 
set forth the text of the VCAA regulations and applicable 
analysis.  

In addition, in June 2001, October 2003 and January 2005 the 
RO sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  The 
veteran through his representative submitted additional 
evidence in response to the June 2001 notice letter and 
after the Board hearing.   Duty to assist letters were also 
provided seeking evidence in February 2000, April 2000 and 
July 2000 and again in February 2001 were directed to the 
development of evidence.  In addition the Board 
correspondence in December 20002 assisted in identifying 
needed evidence and in April 2003 the Board explained the 
consequences of failing to report for a scheduled examination 
without good cause.



The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made earlier.  In the present case, 
since the VCAA notification letters were not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
its timing does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  However, the 
CAVC in Pelegrini II has left open the possibility that a 
notice error may be found to be harmless or non-prejudicial 
to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, while the 
VCAA notice was not provided before the first AOJ 
adjudication of the claim, notice was provided subsequently 
and before the transfer and certification of the case to the 
Board for adjudication.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  
The Board notes that there was no response to the recent 
SSOCs.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's VCAA specific letters discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran advised that he has no additional 
evidence to submit.  Furthermore the veteran was scheduled 
for an examination in October 2003 but he did not report or 
explain his failure to do so.

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been asked to provide 
information regarding the etiology of the multiple disorders 
at issue and status of his postoperative tonsillitis, and to 
obtain the requisite medical opinions.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  It appears that his 
representative has located any evidence that is likely 
available. 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days duration, service 
connection may be granted for various chronic diseases such 
as sensorineural hearing loss, arthritis and cardiovascular 
disease including hypertension if shown disabling to a 
compensable degree during the first post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  
See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

With regard to the veteran's request for an initial increased 
schedular evaluation, the Board will consider the factors as 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Laryngitis, chronic: Hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, rate 30 percent. Hoarseness, with 
inflammation of cords or mucous membrane, rate 10 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6516.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The CAVC has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest) citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has reviewed the record in light of the decision of 
the CAVC in Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the legal precedent in Stegall as applied to the 
facts of this appeal, and other applicable legal precedent 
discussed below, it is the opinion of the Board that the case 
should not again be remanded for further developmental and 
adjudicative action by the RO.  The Board has not overlooked 
the fact that the claim of service connection for a heart 
disorder, including hypertension was reopened based upon 
medical evidence that suggested a relationship between the 
variously diagnosed current cardiovascular disease and the 
possibility that he had rheumatic fever in service.  

However, the determinative factor in the decision to deny the 
claim does not rest upon the merits.  Rather, the unexplained 
failure of the veteran to cooperate in the development of the 
claim made an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances, where as here the failure to report for an 
examination is in connection with a reopened claim.

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327.  As the evidence 
initially presented to the Board was not comprehensive, it 
was legitimate to question whether the veteran had a 
rheumatic fever during military service in view of the 
equivocal conclusion made at that time and the many years 
that elapsed without any reference to heart disease.  

There is no argument from the veteran regarding good cause 
for his failure to report for the examination.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his address of record at each stage of 
the appeal.  The RO also sent copies of the correspondence to 
his representative and the veteran was also contacted for a 
medical examination.  His situation is clearly different from 
that presented in Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The veteran's whereabouts appears established.  None 
of the correspondence addressed to the veteran has been 
returned as undelivered.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised of the 
consequences in failing to cooperate and report for scheduled 
VA examinations in the Board's April 2003 correspondence.  
The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's reopened claim require that the claim be denied.  
The distinction between treatment of initial compensation 
claims and other claims such as the veteran's reopened claim 
is clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the reopened claim be denied.  As mentioned 
previously, the Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the RO correspondence was returned as 
undelivered, the veteran has offered no explanation for his 
failure to report for scheduled VA examinations.  
Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  The veteran's failure to 
respond to the most recently issued SSOCs addressing his 
failure to report for scheduled VA examinations allows the 
Board to reasonably conclude that he did not have good cause.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence to suggest 
that the veteran's whereabouts are unknown or that he not at 
his address of record.  He was contacted regarding 
examination as indicated by the VAMC information of record.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's reopened claim 
for service connection for a heart condition, including 
hypertension must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding the other claimed disabilities, the service records 
showed a diagnosis of rubella in February 1951, a turned 
right ankle in July 1951 with X-ray negative for fracture, 
head contusion in August 1951 with soreness of the cervical 
spine and no laceration and X-ray showing normal skull and 
negative cervical spine.  They show otitis media of the right 
ear in November 1951, a puncture wound of the right palm in 
December 1951, and refer to chronic sinusitis in February 
1952.

In March 1952 after recent hospitalization for tonsillar 
abscess he had shortness of breath and a physical examination 
was described as completely normal except for apparent slight 
temperature elevation to touch, scattered pulmonary rhonchi 
and hypertrophic tonsillitis.  A cardiac fluoroscopy showed a 
slight increase in bronchovacsular markings and the 
impression was an exacerbation of chronic hypertrophic 
tonsillitis with bronchitis.  Knee soreness was noted in 
January 1953 and in March 1953 a head laceration was reported 
when he hit his head getting out of a truck.

The separation examination in December 1953 was unremarkable 
for any of this or any other claimed disorder and there was 
no history of any serious injury or diseases.  The clinical 
examination did note a scarred right eardrum.  There is no 
reference to black out spells although a request for 
information referred to reported treatment at a field 
hospital in April 1953.  Service medical record entries in 
April 1953 did not mention blackouts.   

When the veteran filed his claim with VA in 1999, he was 
shown as having a severe to profound bilateral sensorineural 
hearing loss in early 1996 and a private physician noted the 
numerous entries in the service medical records but did not 
identify current disability.  The representative in January 
2001 listed the various physicians and ailments treated 
beginning in the 1960's but noting was submitted to establish 
nexus to military service.  The extensive clinical records 
provided to the Board mentioned asthma, chronic obstructive 
pulmonary disease, bronchitis, arthritis and hearing loss but 
no connection to military service.  

In view of this evidence the veteran observes that the 
veteran has met the first requirement to prevail on a claim 
of entitlement to service connection for hearing loss, upper 
respiratory disease and arthritis as the is current diagnosis 
of the disabilities.  He does not satisfy the other two 
requirements for prevailing on a claim for service 
connection.  In this regard, there is no evidence of hearing 
loss or arthritis or chronic obstructive pulmonary disease or 
asthma in service or that sensorineual hearing loss or 
arthritis was shown disabling to a compensable degree during 
the first post service year.  In addition the recent records 
referring to arthritis are not specific as to the nature of 
the disease or the joints or groups of joints affected.  

As the Board noted earlier, the veteran did not report for 
examinations scheduled in October 2003 and the record is 
totally devoid of any competent medical opinion relating 
hearing loss, arthritis, chronic obstructive pulmonary 
disease or asthma to service.  The veteran is a layperson who 
has expressed an opinion regarding asbestos exposure in 
service apparently to link this to a current disability and 
his representative has also joined him in attempting such 
linkage as well as adding other circumstances of service.  
Neither the veteran nor his representative is competent to 
address issues of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

As for residuals of rubella, chronic bilateral ear infection, 
residuals of a right ankle injury, residuals of a concussion, 
a disability of the spine, or residuals of a puncture wound 
of the right palm, the veteran has not met even the first 
requirement to prevail on a claim of entitlement to service 
connection; that is, he does not have a current diagnosis of 
a disability.  The case law recognizes that Congress 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see Rabideau and Chelte, supra.  In essence, the 
veteran has not submitted a current medical diagnosis of any 
chronic disorder related to any of these injuries during 
service.  His hearing testimony recalled the various 
incidents in service relating to the numerous claimed 
disorders and the record was held open to allow him an 
opportunity to locate and submit evidence.  Regarding 
arthritis he mentioned the right knee, ankle and low back 
complaints (Transcript 31-36).

Moreover, the VCAA duty to assist regarding the necessity of 
a medical examination/opinion does not attach where as here a 
veteran simply relates various disorders to military service 
and there is no medical opinion relating them to service or 
other competent evidence he suffered an event or injury that 
may be associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  Simply put, in 
view of the evidentiary record and with application of all 
pertinent governing criteria, the Board finds there exists no 
basis upon which to predicate a grant of entitlement to 
service connection for any of the claimed disabilities.  
38U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Finally, turning to the issue an initial compensable rating 
for tonsillitis, the RO granted service connection with a 0 
percent evaluation under Diagnostic Codes 6599-6516.  The May 
2000 rating decision explained the basis for the initial 
rating and the choice of the rating scheme.  The veteran was 
provided a copy of the decision and the Board sought a 
current examination to identify any ascertainable residuals 
of the surgically treated tonsillitis.  Although the veteran 
mentioned being treated for sore throat (Transcript at 54-
55), unfortunately the veteran did not report for the 
examination and the extensive record of recent medical 
treatment contained only a historical reference to 
tonsillitis.  

Thus, on a facts found basis, the Board in unable to assign a 
compensable rating.  The analogous rating to Diagnostic Code 
6516 seems appropriate and the record does not show 
manifestations that would meet or more nearly approximate the 
criteria for a minimum compensable rating.  Therefore the 
Board will affirm the 0 percent evaluation since there are 
currently no ascertainable residuals of tonsillitis to 
support a higher evaluation.  The evidence clearly 
preponderates against the claim and as such the benefit of 
the doubt rule is not applicable.  Moreover there is simply 
no basis for extraschedular consideration as no argument to 
support an extraschedular evaluation has been offered.   




ORDER

Entitlement to service connection for a heart condition, to 
include hypertension is denied.

Entitlement to service connection for residuals of rubella is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a 
bilateral ear infection is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for a disability of the 
spine is denied.

Entitlement to service connection for residuals of a puncture 
wound of the right palm is denied.

Entitlement to service connection for an upper respiratory 
disability is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to an initial compensable rating for tonsillitis 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


